Citation Nr: 1600865	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  12-25 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, to include velopharyngeal insufficiency (VPI), as a result of an uvulopalatopharyngoplasty (UPPP).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran served on active duty from February 1970 to March 1976.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2014, the case was remanded for additional development.

In January 2015, the Board denied the claim and the Veteran subsequently appealed such decision to the United States Court of Appeals for Veterans Claims (Court), which in a November 2015 Order, granted the parties' Joint Motion for Remand (JMR), finding that the January 2015 Board decision failed to consider palatal scarring as an additional disability of UPPP.


REMAND

In light of the November 2015 JMR and Court Order, the Board finds that further development is necessary prior to analyzing the merits of this claim.  In this regard, an opinion is needed to help resolve the issue of whether the Veteran's palatal scarring is an additional disability, separate from VPI, and if so, whether it was caused by carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of VA or an event that was not reasonably foreseeable following the UPPP.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to an appropriate medical examiner, preferably an otolaryngologist, for review and an opinion regarding the Veteran's § 1151 claim for additional disability, to include VPI, as a result of an UPPP.

Although a thorough review of the claims file is imperative, attention is called to the following:

* A March 30, 2009 consent form which does not list palatal scarring as a known risk of UPPP.

*April 2009 VA medical records reflecting that the Veteran underwent a UPPP due to obstructive sleep apnea and intolerance for CPAP.

*July 2009 VA addendum noting no objective evidence of VPI, also noting a generous amount of soft palatal tissue.

*A September 2009 VA Otolaryngology Note.

*A September 2009 VA addendum reflecting the Veteran's complaint of right soft palate sitting on his tongue and causing irritation.

* A December 2009 modified barium study.

* January 2010 correspondence authored by Dr. K. B., private physician statement, and a July 2010 VA examination report both documenting that the Veteran had some left-sided palatal scarring contributing to some nasal regurgitation.
 
Thereafter, the medical examiner is asked to respond to the following:  

(a).  Provide an opinion as to whether the Veteran's palatal scarring is a disability separate from his VPI following the UPPP.  Please explain the relationship between the two, if any.

(b).  IF the Veteran's palatal scarring is considered a disability separate from his VPI, please respond to the following:

i.  Determine whether the palatal scarring following the UPPP was caused by carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of VA? 

ii.  Also determine whether the palatal scarring was an event not reasonably foreseeable following the UPPP.  That is, would a reasonable health care provider have considered the additional disability to be an ordinary risk of the treatment(s) at issue?

The examiner is asked to provide a complete rationale for all opinions rendered, with medical explanation and citation to the record.
 
2.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.
 
3.  Finally, after completing all of the above, readjudicate the § 1151 claim.  If the benefits on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




